 In the Matter of NATIONAL MATTRESS COMPANY, EMPLOYERandTEX-TILEWORKERS UNION OF AMERICA, ST. Louis JOINT BOARD, CIO,PETITIONERCase No. 14-R-15'73.--D'seeided April 7, 1947Mr. Ben C. Sandler,of St. Louis, Mo., for the Employer.Messrs. Frank J. SwantnerandWilliam A. Doyle,of St. Louis, Mo.,for the Petitioner.Messrs. John T. Wiley, Jr., Harry H. Craig,andCharles H. Muench,of St. Louis, Mo., for the Intervenor.Mr. Bernard L. Balicer,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at St.Louis, Missouri, on December 17, 1946, before Harry G. Carlson, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicialerror and are hereby affirmed.Upon the entire record in the case, the National LaborRelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERThe Employer is a corporation licensed to do business in the Stateof Missouri.It operates a chain of factories throughout the UnitedStates and its principal office is located at Huntington, West Virginia.At its plant in Belleville, Illinois,' the only plant involved in thisproceeding, the Employer is engaged in the manufacture of mattressesand bedding.During the fiscal year 1946 the Employer purchasedcotton,textile fabrics, springs, and other raw materials valued inexcess of$100,000, of which 75 percent was shipped to the plant from1At the time of the hearing,the Employer was preparing to move its operations fromSt. Louis, Missouri,to Belleville,Illinois.It contended,therefore,that an election shouldbe delayed until the transfer of operations to its new facilities.The Board has been ad-vised that the contemplated move to the Employer's new plant was made on February 17,1947.All but 1 of the 20 employees now employed at the Belleville plant were previouslyemployed at the St Louis plant of the Employer.73 N. L.R. B., No. 32.185 186DECISIONSOF NATIONALLABOR RELATIONS BOARDpoints outside the State of Missouri.During the same period, theEmployer sold finished products exceeding $100,000 in value, of whichapproximately 25 percent was shipped from the plant to points outsidethe State of Missouri.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.If.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.Upholsterers' International Union of America, herein called theIntervenor, is a labor organization affiliated with the American Fed-eration of Labor, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. TIIE APPROPRIATE UNITThe parties are in general agreement that all production and main-tenance employees, excluding the truck driver, office clerical, andsupervisory employees, constitute an appropriate unit.The partiesdisagree as to the inclusion of a shipping clerk, the Petitioner desir-ing to include him and the Intervenor desiring his exclusion.The shipping clerk works in the plant and has the responsibilityof seeing that orders are properly filled and that goods are properlywrapped for shipment by two wrappers.He is paid on an hourlybasis, and his earnings are approximately the same as those of otherproduction and maintenance employees.Although he directs thework of the wrappers, the shipping clerk is responsible to the plantforeman, who alone has power effectively to recommend changes inthe status of employees.We are of the opinion that the shippingclerk is not a supervisory employee within the Board's usual definitionof that term and that his interests are more closely allied with thoseof the production employees than those of the office clerical staff.Accordingly, we shall include the shipping clerk in the unit of produc-tion and maintenance employees?2Matter of Goodman Manufacturing Company,67 N L., R. B 1123. NATIONAL MATTRESS COMPANY187We find that all production and maintenance employees at theEmployer's Belleville, Illinois, plant, including the shipping clerk,but excluding the truck driver, office clerical, and supervisory em-ployees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recom-mend such action, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTION 3As part of the investigation to ascertain representatives for thepurposes of collective bargaining with National Mattress Company,Belleville, Illinois, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the date ofthisDirection, under the direction and supervision of the RegionalDirector for the Fourteenth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Sections 203.55and 203.56, of National Labor Relations Board Rules and Regula-tions-Series 4, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in person atthe polls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated priorto the date of the election, to determine whether they desire to berepresented by Textile Workers Union of America, St. Louis JointBoard, CIO, or by Upholsterers' International Union of America,A. F. of L., for the purposes of collective bargaining, or by neither.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.3Any participant in the election herein may,upon its prompt request to and approvalthereof by the Regional Director,have its name removed from the ballot.